Citation Nr: 1023187	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-22 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for bilateral eye 
disability, to include refractive error and residuals of 
radial keratotomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from June 1990 to July 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Sioux 
Falls, South Dakota Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

Bilateral eye disability, to include residuals of radial 
keratotomy, to include dry eye and photophobia, is due to 
refractive error, which has not been shown to be other than 
developmental in nature, and has not been shown by competent 
evidence to be aggravated by superimposed disease or injury. 


CONCLUSION OF LAW

Bilateral eye disability, to include refractive error and 
residuals of radial keratotomy, was not incurred in, or 
aggravated by, active service, nor may be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
4.9 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event award of the benefit 
sought.

In the present case, VA satisfied its duty to notify prior to 
the initial adjudication of the claim by means of a February 
2007 letter from the agency of original jurisdiction (AOJ) to 
the appellant that informed him of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence and provided him with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal in the 
event of award of the benefit sought.

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, VA and private 
treatment records, and a VA examination report.  
Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. Additionally, the claims 
file contains the Veteran's statements in support of his 
claim.  

The record reflects that the Veteran was afforded a VA 
examination and opinion in October 2008.  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination and opinion obtained 
in this case are more than adequate for the issue decided on 
the merits herein, as they were based on a review of the 
Veteran's claims file and a physical examination.  A reasoned 
rationale for the opinion provided was set forth.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal decided on the merits herein has been 
met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.



Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).

Legal Analysis

The Veteran asserts that service connection is warranted for 
bilateral eye disability.  He specifically contends that he 
has photophobia as a result of in-service bilateral radial 
keratotomy.  

A report of medical history completed at the time of the 
Veteran's August 1989 entrance examination shows that the 
Veteran indicated that he wore glasses.  The examiner from 
such examination reported that the Veteran had normal eyes, 
pupils, and ocular motility.  He also reported that the 
Veteran had distant vision of 20/100 that was corrected to 
20/20 on the right eye and 20/200 corrected to 20/30 on the 
left eye.  It was also reported that the Veteran had near 
vision of 20/20 that was corrected to 20/20 on the right eye 
and 20/25 corrected to 20/20 on the left eye. The Veteran's 
service treatment records show that in February 1995, the 
Veteran requested a radial keratotomy consultation.  An April 
1995 service treatment record shows that the Veteran had worn 
contact lenses for 9 to 10 years, had had stable refraction 
for two years and desired refractive surgery for an active 
lifestyle.  In May 1995, the Veteran underwent radial 
keratotomy for his right and left eye.  A radial keratotomy 
consent form that the Veteran signed in May 1995 shows that 
the radial keratotomy was a procedure that attempted to 
surgically reduce or eliminate myopia (nearsightedness).  
Post-surgery treatment records dated in May 1995 show that 
the Veteran's complaints and/or complications, included 
tearing and pain.  However, a June 1995 follow-up treatment 
record shows that the Veteran had great vision, with some 
starbursts.  The Veteran's June 1999 separation examination 
report shows that the examiner reported that the Veteran had 
normal eyes, pupils, and ocular motility.  The examiner also 
reported that the Veteran had 20/20 distant vision on the 
right and left eye and 20/15 near vision on the right and 
left eye.  The Veteran also indicated that he did not wear 
contact lenses or glasses.

With respect to a current eye disability, an October 2008 VA 
examination report shows that the examiner's assessment was 
that the Veteran's best corrected visual acuity was 20/20 in 
the right and left eye, he had no diplopia, and he had normal 
visual fields.  He diagnosed the Veteran with photophobia and 
dry eyes secondary to radial keratotomy.  He specifically 
indicated that photophobia and dry eyes were known side 
effects or sequalae of radial keratotomy surgery.

The Board notes that service connection has not, and cannot, 
be established for the myopia that led to the Veteran's in-
service radial keratotomy.  In this regard, the Board notes 
that refractive error of the eyes is not a disability within 
the meaning of applicable legislation for disability 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  This 
includes refractive error due to such eye disorders as 
myopia.  Thus, myopia cannot be service connected as a matter 
of law, absent evidence of aggravation by superimposed 
disease or injury, which the Board finds is not demonstrated 
in the record.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
See also, Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 
67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and 
VAOPGCPREC 11-1999 (Sept. 2, 1999).

The Board notes the Veteran presented a claim for service 
connection for specific symptoms, which in this case are 
photophobia and dry eyes.  Symptoms alone, without a 
diagnosed or identifiable underlying malady or condition, do 
not constitute a disability for which service connection can 
be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  In this case, the only diagnosed eye disorder is 
refractive error, which as noted above cannot be service-
connected absent superimposed disease or injury.  As outlined 
above, the refractive error led to the radial keratotomy 
which resulted in the Veteran's current eye symptoms of 
photophobia and dry eyes.  Such symptoms have been clinically 
deemed to be known sequelae of the radial keratotomy, and do 
not represent the result of superimposed injury or disease.  
See also 38 C.F.R. § 3.306(b)(1), to the effect that the 
usual results of ameliorative surgery in service are not 
considered service connected.

As noted above, the Veteran is competent to testify in regard 
to the onset and continuity of symptomatology.  However, 
Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a 
disability, and in the absence of a proof of present 
disability there can be no claim. Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this case, although the 
Veteran is competent to describe his bilateral dry eyes and 
photophobia, these symptoms have been shown to be due to the 
radial keratotomy performed for refractive error.  As such, 
there is no current eye disability for which service 
connection can be established.

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for bilateral eye disability, to include 
refractive error and residuals of radial keratotomy.  
Although the Veteran asserts that his current bilateral eye 
disability is related to service, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  He is competent to give evidence about what 
he experienced; for example, he is competent to report that 
he experiences certain symptomatology.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this case, 
the negative evidence of record is of greater probative value 
than the Veteran's statements and thus will be given more 
probative weight.  Thus, the Board finds that the competent 
objective evidence of record fails to establish that the 
Veteran has current bilateral eye disability as a result of 
his service for which service connection may be established.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2009), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection bilateral eye disability, to include 
refractive error and residuals of radial keratotomy and the 
claim must be denied.





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral eye 
disability, to include refractive error and residuals of 
radial keratotomy, is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


